Citation Nr: 1639221	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran completed active duty service from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied entitlement to service connection for sleep apnea.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In September 2016, prior to promulgation of a decision on the issue of entitlement to service connection for sleep apnea, the Veteran withdrew his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran's representative submitted a statement signed on September 14, 2016 requesting to withdraw the Veteran's sleep apnea appeal.  Accordingly, the Board does not have jurisdiction to review the Veteran's appeal of entitlement to service connection for sleep apnea.  As there remain no allegations of errors of fact or law for appellate consideration, the claim is hereby dismissed.


ORDER

The claim of entitlement to service connection for sleep apnea is dismissed.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


